                                                                                                      Form:nthrgBK

                               UNITED STATES BANKRUPTCY COURT
                                     Eastern District of Michigan
                                        211 West Fort Street
                                          Detroit, MI 48226


                                         Case No.: 19−47880−pjs
                                                Chapter: 7
                                         Judge: Phillip J Shefferly
In Re: (NAME OF DEBTOR(S))
   Stephanie Lenette Griffin
   18304 Winterset Drive
   Southfield, MI 48076
Social Security No.:
   xxx−xx−7913
Employer's Tax I.D. No.:


                                         NOTICE OF HEARING

PLEASE TAKE NOTICE that the HEARING to consider and act upon the following:

16 − Corrected Reaffirmation Agreement Between Debtor and Credit Union One Re:2014 Dodge Journey with
Declaration of Attorney and Cover Sheet Filed by Creditor Credit Union One. (Frank, Christopher)

will be held on: 8/5/19 at 11:00 AM at Courtroom 1975, 211 West Fort Street Bldg., ACROSS THE STREET FROM
FEDERAL BUILDING, Detroit, MI 48226

Dated: 7/15/19
                                                              BY THE COURT

                                                              Katherine B. Gullo, Clerk of Court
                                                              U.S. Bankruptcy Court




        19-47880-pjs     Doc 17     Filed 07/15/19    Entered 07/15/19 16:12:37         Page 1 of 1
